867 N.E.2d 140 (2007)
In the Matter of: David D. HAYNES.
No. 84S00-0609-DI-342.
Supreme Court of Indiana.
May 25, 2007.
ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Indiana Admission and Discipline Rule 23(11), the Indiana Supreme *141 Court Disciplinary Commission and Respondent have submitted for approval a "Statement of Circumstances and Conditional Agreement for Discipline" stipulating agreed facts and proposed discipline as summarized below:
Facts: Respondent represented a client in her capacity as personal representative of her father's estate. In October 1993, Respondent arranged to borrow $30,000 from the client. Respondent signed a promissory note that was due on demand. Respondent did not advise the client to seek independent counsel to review of the transaction. The client eventually had to take legal action against Respondent to enforce the note. In June 2006, he agree to a judgment of $66,765, which includes the attorney fees the client incurred, even though the note did not provide for payment of attorney fees in the event of default.
Violations: The parties agree that Respondent violated Indiana Professional Conduct Rule 1.8(a) by entering into a business transaction with a client without instructing the client in writing to seek the advice of independent counsel. The parties agree the appropriate discipline would be a 30-day suspension with automatic reinstatement.
Discipline: The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline.
For Respondent's professional misconduct, the Court suspends Respondent from the practice of law for a period of thirty (30) days, beginning July 6, 2007. Respondent shall not undertake any new legal matters between service of this order and the effective date of the suspension, and Respondent shall fulfill all the duties of a suspended attorney under Admission and Discipline Rule 23(26). At the conclusion of the period of suspension, Respondent shall be automatically reinstated to the practice of law, subject to the conditions of Admission and Discipline Rule 23(4)(c). The costs of this proceeding are assessed against Respondent.
With the acceptance of this agreement the hearing officer appointed in this case is discharged.
The Court directs the Clerk to forward a copy of this Order to the hearing officer, to the parties, and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d).
All Justices concur.